Appeal from a judgment of the County Court of Saratoga County (Scarano, J.), rendered February 6, 2008, convicting defendant upon his plea of guilty of the crime of assault in the second degree.
Resolving a five-count indictment, defendant pleaded guilty to assault in the second degree and waived his right to appeal. County Court thereafter sentenced him as negotiated to seven years in prison and three years of postrelease supervision. Defendant now appeals.
Appellate counsel for defendant seeks to be relieved of his assignment on the basis that there are no nonfrivolous issues to be advanced on appeal. We have reviewed counsel’s brief and the record and are in agreement. As such, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, J.P., Rose, Malone Jr., Stein and Garry, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.